PER CURIAM.
This is an appeal from the dismissal with prejudice of a third-party complaint. Based upon the record we determine that it has not been demonstrated that appellant could not amend his pleading to state a cause of action. We further find that appellant has not previously been given an opportunity to amend this particular pleading. Accordingly, it was error to dismiss the complaint without giving appellant at least one opportunity to amend. See Delia & Wilson, Inc. v. Wilson, 448 So.2d 621 (Fla. 4th DCA 1984).
REVERSED AND REMANDED.
HERSEY, C.J., and LETTS and WARNER, JJ., concur.